Upon careful consideration of appellant's motion for rehearing in this case, I cannot escape the conclusion that this court was in error in the original opinion in declining to sustain appellants' contention that the jury's verdict acquitting Mrs. Roan of contributory negligence is so overwhelmingly opposed to the practically undisputed evidence as to suggest that bias or prejudice or some other improper motive actuated the jury in that regard; and I therefore concur with Justice O'Quinn in the opinion on rehearing reversing and remanding. The evidence relative to the issue of contributory negligence is so fully stated in the opinion by Justice O'Quinn as to require no further mention or discussion by me.
In conclusion, I might say that this court is not unmindful of the line of decisions in this state which hold that a person traveling on a highway over a railroad crossing, which is at the same time being approached by a train, would not be necessarily guilty of contributory negligence, in attempting to get over the crossing ahead of the approaching train, where, under all of the facts and circumstances attending at the time, a reasonably prudent person might believe that the crossing could be made before the train reached it. Such decisions, however, have no application to this case, either as made by the evidence or as found by the jury. Indeed, the jury in this case expressly found, in effect, that Mrs. Roan did not attempt to get over the crossing ahead of the approaching train after discovering it, but, on the contrary, found that she did not discover the approach of the train to the crossing, and could not have done so by the use of ordinary care. Nor does the evidence in this case disclose, as stated by Justice O'Quinn, that there was anything relative to the condition of the highway, which claimed the attention of Mrs. Roan as her automobile approached the crossing, and therefore excused her failure to ascertain the approach of the train to the crossing as held by another line of decisions in this state.
Believing, as I do, that the verdict of the *Page 1083 
jury in this case acquitting Mrs. Roan of contributory negligence is so overwhelmingly opposed to the evidence of disinterested and unbiased witnesses as to suggest bias or prejudice, or some other improper motive or the part of the jury, I agree with Justice O'Quinn that the judgment as a whole should be reversed, and the cause remanded for a new trial.